Citation Nr: 1528045	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 2004 rating decision that did not infer a claim for service connection for pes planus. 

2.  Entitlement to an effective date earlier than August 9, 2012 for the award of service connection for pes planus.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from April 1998 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In her Notice of Disagreement the Veteran raised a claim of clear and unmistakable error (CUE) in the May 2004 rating decision.  The Board notes that the claim of CUE was not listed as a separate issue in the October 2013 statement of the case.  However, the Board notes that the March 2013 rating decision specifically noted the argument that she should have been rated for the condition as of May 2004 and the October 2013 statement of the case included the CUE claims as a component of the earlier effective date appeal and provided the applicable laws and regulations and analysis of the CUE claim.  The Board assumes jurisdiction of the CUE issues due to the interplay between the CUE contentions and underlying earlier effective date claims.


FINDINGS OF FACT

1.  The grant of service connection for hammertoes, left foot 4th and 5th toes, status post arthroplasty, was proper and the failure to infer a claim for pes planus in May 2004 was not clearly and unmistakably erroneous (CUE) as the correct facts, as they were known at the time, were before the RO at the time of the May 2004 decision.  The RO correctly applied the statutory and regulatory provisions extant at the time in granting service connection for hammertoes, based upon an expressed indication that the Veteran intended to file a claim for such disability.  

2.  The RO did not have a legal obligation to infer claims for any disability based upon a diagnosis or treatment in the Veteran's service treatment records.  

3.  The RO received on August 9, 2012 a new claim for pes planus and plantar fascitis from the Veteran.  

4.  No formal or informal claim for pes planus was received by the RO prior to August 9, 2012.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which did not include a claim for pes planus, does not contain clear or unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  The criteria for an effective date prior to August 9, 2012 for the grant of service connection for pes planus have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error 

The Veteran alleges clear and unmistakable error (CUE) in a May 2004 rating decision, which failed to grant service connection for pes planus based on upon an implied claim due treatment of such disability in service.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.  

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The Veteran has specifically stated that she believes that there was CUE in the May 2004 rating decision because she believes that a service connection claim for pes planus should have been inferred at the time, because pes planus is a chronic condition that she was regularly treated for in service.  Review of the Veteran's May 2004 claim reflects, however, that she specifically sought compensation for a bilateral hammertoe condition.  The Court has held, however, that VA is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).  Moreover, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  As noted above, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  Therefore, this allegation does not constitute CUE. 

The Veteran has also pleaded in an April 2013 Notice of Disagreement "that [she] has a suspicion that I was meant to be rated for pes planus simply because of the errors of the diagnostic code (5278) and diagnosis made at the time I was rated for the hammer toes on May 21, 2004, which not corrected until I filed my claim for pes planus August 9, 2012."  The Veteran was service connected for hammertoes because she filed a claim for service connection for hammertoes in May 2004.  The October 2004 rating decision clearly explained that the service medical records reflected the Veteran had hammertoes of the 4th and 5th toes of both feet which subsequently required surgery.  Review of the service treatment record reflects bilateral hammertoes.  See e.g. January 2004 report of medical examination and January 2004 report of medical history noting surgery for hammer toes in October 2003, February 2004 profile for hammertoes, post operative arthroplasty 4th and 5th toes.  Review of the September 2012 rating decision reflects the Veteran was granted service connection for pes planus effective August 2012.  A review of the accompanying codesheet reflects the Veteran was then assigned a separate rating for pes planus under Diagnostic Code 5276 in addition to the noncompensable rating for hammertoes under Diagnostic Code 5282.  In other words, the September 2012 rating decision was not a correction of the diagnosis but rather recognition and grant of service connection for a separate disability.  

The Veteran claims that there is fault in the Diagnostic Code that she was rated under.  Diagnostic Code 5278 is for Claw foot or pes cavus.  It is described in the Diagnostic Code a condition that engulfs hammertoes; whereas Diagnostic Code 5282 is for hammertoes but specifically excludes claw foot or pes cavus.  As such, 5278 can be used for hammertoes but 5282 cannot be used for claw foot or pes cavus.  Lastly, the code provides the possibility of analogous rating.  See 38 C.F.R. § 4.20.  The Board finds that this is not evidence of clear and unmistakable evidence; the Veteran would have received the same rating evaluation under either Diagnostic Code.  

As such, the Veteran has not shown that the correct facts were not before the VA or the statutory or regulatory provisions were incorrectly applied, or that any such error would have manifestly changed the outcome of the claim, based on the record and law that existed at the time of the adjudication in question.  See Damrel, 6 Vet. App. at 245.  As such, CUE in the May 2004, rating decision with regard to the service connection of hammertoes, and the failure to infer a claim for pes planus, has not been established, and the claim must be denied.  

Effective Date 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran seeks an effective date prior to August 9, 2012 for the grant of service connection for pes planus.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  

The Veteran filed a claim for pes planus and it was received at the RO on August 9, 2012.  There was no formal or informal claim for pes planus prior to that date.  As the claim was not received within a year after separation from service, the effective date is the date of the receipt of the claim or the date entitlement arose, which is later.  

The Veteran contends that she should receive an effective date of May 21, 2004.  This is the date the Veteran was service connected for hammertoes, left foot 4th and 5th toes, status post arthroplasty.  Essentially, the Veteran is stating that she believes the RO should have inferred a claim for pes planus because she was treated for pes planus in service.  

To the extent to which the Veteran argues that there was a pending undajudicated claim, VA regulations specifically state that a formal claim for service connection must be made by the Veteran.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Further, as noted above the VA does not have an obligation to infer claims from the Veteran's service treatment record.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit); see also Lalonde v. West, 12 Vet. App. 377 (1999) (Stressing that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection).  Not until the filing of her claim in 2012, did the Veteran make an express indication that she wanted to file a claim for pes planus.  

Upon review of the claim from 2004, the Veteran was very specific in her application for service connection.  She completed and signed VA Form 21-526 and specifically applied for service connection for asthma, a hammertoe condition, migraines and hearing loss in the left ear.  The Veteran did not apply for service connection for a general foot condition, but specifically mentioned hammertoe and no other foot condition.  Further, there is nothing in her application dated May 2004 that mentions pes planus.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The United States Court of Appeals for the Federal Circuit held that claims based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b). See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337 ).  Examining the Veteran's claim in May 2004 clearly reflects she sought service connection for "b. hammertoe condition."  She did not use generalized language such as "foot condition" or generally discuss symptoms such that the RO should have broadened the claim.  By contrast, in July 2012 the Veteran filed for an increased evaluation for "pes cavus."  She received a duty to assist letter in July 2012 concerning the increased evaluation for hammertoes.  A VCAA Notice Response dated in July 2012 and received in August 2012 noted that her "intentions were to file a new claim for pes planus."  In response, in August 2012, the Veteran specifically wrote that after reviewing her rating data she "would like to file a new claim for pes planus and plantar fasciitis."  (emphasis added).  Comparing the two claims, the Veteran's intent was clear and the specificity of the diagnosed diseases left no question as to what she was claiming.  

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to August 9, 2012 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  




Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to a claim for CUE, the duties to notify and assist imposed by the VCAA are not applicable where clear and unmistakable error is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Clear and unmistakable error claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  In addition, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id. Moreover, a valid clear and unmistakable error claim requires identification of a prior final adjudicative decision, some degree of specificity as to what the alleged error of fact or law is, and allegation of how the outcome would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, VA has no further duties to notify or assist the Veteran, and her appeal may be considered on the merits

With respect to the claim for an earlier effective date, VA's duty to notify has been satisfied through a notice letters dated July 2012, August 2012, September 2012, and March 2013 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.







ORDER

The appeal alleging clear and unmistakable error in a May 2004 rating decision for failure to infer a claim for pes planus is denied.  

An effective date prior August 9, 2012 for the grant of service connection for pes planus is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


